DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 is objected to because of the following informalities: in line 2, “a thickness of 1 of the polyamide layer (1)” should be “a thickness of the polyamide layer (1)”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee et al. (2019/0099979).
Regarding claims 1 and 17:
Bee discloses an article comprising optical elements disposed on a thermoplastic material, where the optical element provides structural color(s) [0007]. The thermoplastic material can be selected from a group that includes polyamides [0033; 0174; 0282 (Clause 50)]. The optical element comprises a thermoplastic polymeric layer [0084; 0097; 0100]. The thermoplastic polymeric material can be selected from a group that includes thermoplastic polyurethane [0125]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the materials disclosed by Bee as being suitable for its invention, including the combination of polyamide and thermoplastic polyurethane, to provide an article having the disclosed structural color(s), and thereby achieve the claimed invention.
Regarding claim 2:
Bee discloses the optical element has surface comprising projections (protrusions) and depressions (recessions) to provide the structural color [0104-0105].
Regarding claim 3:
Bee discloses the optical element has optical layers, which include metal layers [0091; 0094].
Regarding claim 4:
Bee teaches the optical layer can include two adjacent layers, wherein the layers have different refractive indexes [0091]. The indexes can range from 1.3-2.6 and the difference between then is 0.0001-50% [0091].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide polyurethane layers having differing refractive indexes, including a difference within the claimed range, to provide the desired reflectivity and other optical properties as desired for a given end use.
Regarding claims 7-8:
Bee discloses polyamides within the scope of Formula (1), including polylaurolactam [0178-0179]. Alternatively, the polyamide can be an elastomeric polyamide [0174].
Regarding claim 9:
Bee discloses polyester urethane elastomer and polyether urethane elastomer [0134].
Regarding claim 10:
There is no disclosure in (reference name) that the laminate is for a deep-drawing process with an aspect ratio as claimed. However, the recitation in the claims that the laminate is “for a deep-drawing process with an aspect ratio, depth/internal diameter of opening, of 0.001 or greater” is merely an intended use. Applicant's attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Bee discloses a laminate as presently claimed, it is clear this laminate would be capable of performing the intended use, i.e. in a deep-drawing process with an aspect ratio, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 11:
Bee teaches the textured surface (projections and depressions) can be formed by molding, compressing, or vacuum forming [0106]. The width:height and/or length:height ratio of the textured surface each can be 1:2 and 1:100 [0108].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the depth/internal diameter of opening of the textured surface, including over values within the claimed range, to provide the structural color properties desired for a given end use.
Regarding claims 14-16:
Bee teaches the polymeric layer can have a thickness of 3 nm to 1mm [0100]. The thickness of the thermoplastic material is 1 μm to 5 cm [0261].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the two layers, including over values resulting in a relative thickness within the claimed ratio, to provide the desired dimensions and other, e.g., mechanical, properties for a given end use.
Regarding claim 18:
Although Bee discloses the use of a primer layer, the reference does not state such a layer is required for its invention. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the materials disclosed by Bee as being suitable for its invention, including the combination of polyamide and thermoplastic polyurethane without interposing an adhesive layer therebetween, to provide an article having the disclosed structural color(s), and thereby achieve the claimed invention.



Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee et al. (2019/0099979) in view of Wakita et al. (US 2006/0108708).
Bee discloses an article as previously explained.
Regarding claim 5:
Bee is silent with regard to the melting point of the polyamide in relationship to the decomposition temperature of the polyurethane.
Wakita discloses a molded composite article comprising a polyamide resin member directly bonded to a thermoplastic polyurethane resin member [abstract; 0001; 0007-0008]. The reference teaches the two resins can be joined while both are in a molten state, wherein specific temperatures can be adjusted as needed [0080; 0083; 0091]. Therefore, it is clear the decomposition initiation temperature of the thermoplastic polyurethane must be higher than the melting point of the polyamide.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the melting point of the polyamide, including over values wherein the melting point plus 10°C is less than the decomposition temperature of the thermoplastic polyurethane, to provide an article wherein the polyamide and the polyurethane are bonded as taught by Wakita.
Regarding claim 6:
Bee is silent with regard to an amino group concentration of the polyamide.
Wakita teaches the polyamide has an amino group concentration of the polyamide of not less than 10 mmol/kg, which provides for firm bonding between the two resins [0041; 0077].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the amino group concentration of the polyamide to be not less than 10 mmol/kg to provide improved bonding.



Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee et al. (2019/0099979) in view of Montanari et al. (US 6,376,037).
Regarding claims 12-13:
Bee discloses an article as previously explained.
Bee is silent with regard to either a flexural modulus or Shore D hardness of the polyamide.
Polymers having the properties within the presently claimed ranges were known in the art. For example, Montanari discloses polyamide compositions (abstract; col 1 ln 5+). The compositions have flexural modulus of 150-700 MPa (col 6 ln 7+). The polymer can have Shore D hardness between 20 and 75 (col 4 ln 22+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the flexibility and/or hardness, including over values within the presently claimed ranges, required for a given end use as known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787